 



         

Exhibit 10.2
THIRD AMENDMENT
TO LEASE AGREEMENT
     This THIRD AMENDMENT TO LEASE AGREEMENT (“Amendment”), is entered into as
of the ___day of November, 2007, by and between BIXBY TECHNOLOGY CENTER, LLC, a
Delaware limited liability company (“Landlord”), as successor-in-interest to
WIX/NSJ Real Estate Limited Partnership, a Delaware limited partnership (“Prior
Landlord”), and FOUNDRY NETWORKS, INC., a Delaware corporation (“Tenant”), with
reference to the facts set forth in the Recitals below.
RECITALS:
     A. Prior Landlord and Tenant entered into that certain Lease Agreement
dated September 28, 1999 (the “Original Lease”), as amended by that certain:
(i) First Amendment to Lease Agreement dated February 16, 2000 and Second
Amendment to Lease Agreement dated July 28, 2005 (collectively, the “Lease”)
pursuant to which Landlord currently leases to Tenant approximately 70,755
rentable square feet in the building located at 2100 Gold Street, Alviso,
California 95002 (the “Premises”) as more particularly described in the Lease.
The Premises are part of the development known as Bixby Technology Center (the
“Park”). Landlord has succeeded to Prior Landlord’s interest as landlord under
the Lease.
     B. Capitalized terms not defined in this Amendment have the meanings given
to them in the Lease.
     C. The Lease Term is scheduled to expire on May 31, 2008.
     D. Landlord and Tenant desire to amend the Lease in order to, among other
things, extend the Lease Term upon and subject to the terms set forth below.
AGREEMENT:
     NOW THEREFORE, in consideration of the above Recitals and other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
agree as follows:
     1. Extended Term. The Term is hereby extended for thirty-two (32) months
from June 1, 2008 (the “Extended Term Commencement Date”), expiring on
January 31, 2011 (the “Termination Date”), unless sooner terminated pursuant to
the terms of the Lease (the “Extended Term”).
     2. Base Rent. Prior to the Extended Term Commencement Date, Tenant shall
continue to pay Base Rent for the Premises in accordance with the Lease.
Commencing as of the Extended Term Commencement Date and continuing until the
Termination Date, Tenant shall make payments of Base Rent on a monthly basis
pursuant to the Lease in accordance with the following schedule:

          Period   Monthly Base Rent
6/1/2008 — 5/31/2009
  $ 109,670.25  
6/1/2009 — 5/31/2010
  $ 116,745.75  
6/1/2010 — 1/31/2011
  $ 120,283.50  

     3. Condition of Premises. Tenant acknowledges that it is presently in
possession of the Premises pursuant to the Lease and is fully aware of the
condition of the Premises. Landlord shall not be obligated to refurbish or
improve the Premises in any manner whatsoever or to otherwise provide funds for
the improvement of the Premises in conjunction with the Extended Term, and
Tenant hereby accepts the Premises “AS-IS”. Tenant further acknowledges that
except as expressly provided in the Lease and this Amendment, neither Landlord
nor any agent of Landlord has made any representation or warranty regarding the
condition of the Premises, the improvements, refurbishments, or alterations
therein, or the Building or with respect to the functionality thereof or the
suitability of any of the foregoing for the conduct of Tenant’s business and
that all representations and warranties of Landlord, if any, are as set forth in
the Lease and this Amendment.
     4. Notice Addresses. Landlord’s Address for notices and payment of rent set
forth in the Lease is hereby deleted and replaced by the following address:
Bixby Technology Center, LLC
c/o Bixby Land Company
2211 Michelson Drive, Suite 500
Irvine, California 92612
Attention: Property Manager
     5. ERISA. Tenant represents and warrants to Landlord that neither Tenant
nor any guarantor of Tenant’s obligations under the Lease is (a) a party in
interest, as defined in Section 3(14) of the of the

 



--------------------------------------------------------------------------------



 



Employee Retirement Income Security Act of 1974, as amended (“ERISA”), to the
AFL-CIO Building Investment Trust (“Trust”), or of any of the plans
participating therein, or (b) a disqualified person under Section 4975(e)(2) of
the Internal Revenue Code of 1986, as amended (“Code”), with respect to the
Trust or the plans participating therein. Neither Tenant nor any guarantor of
Tenant’s obligations under the Lease shall take any action that would cause the
Lease or the exercise by Landlord or the Trust of any rights hereunder, to be a
non-exempt prohibited transaction under ERISA. Notwithstanding any contrary
provision of the Lease, Tenant shall not assign the Lease or sublease all or any
portion of the Premises unless (i) such assignee or subtenant delivers to
Landlord a certification (in form and content satisfactory to Landlord) with
respect to the status of such assignee or subtenant (and any guarantor of such
assignee’s or subtenant’s obligations) as a party in interest and a disqualified
person, as provided above; and (ii) such assignee or subtenant undertakes not to
take any action that would cause the Lease or the exercise by Landlord or the
Trust of any rights hereunder, to constitute a non-exempt prohibited transaction
under ERISA.
     Notwithstanding any contrary provision of the Lease, Tenant shall not
(a) sublease all or any portion of the Premises under a sublease in which the
rent is based on the net income or net profits of any person, or (b) take any
other action with respect to the Lease or the Premises such that the revenues to
be received by Landlord or the Trust from time to time in connection with the
Lease would, as a result of such action, be subject to the Unrelated Business
Income Tax under Sections 511 through 514 of the Code.
     Tenant agrees that it shall incorporate the requirements of this Section 5
in any sublease of the Premises (without implying Landlord’s consent thereto).
     6. Labor. Tenant shall use Union Labor (defined below) for all maintenance,
repair, and replacement of the Premises (the “Maintenance Labor Covenant”).
Notwithstanding the foregoing, the Maintenance Labor Covenant shall not apply to
(i) the services for installation, operation, maintenance and repair of personal
property owned exclusively by Tenant (e.g., computer systems, telephones, and
furniture other than modular furniture) or for any of Tenant’s specialized
equipment, (ii) a specific item or instance of maintenance, repair or
replacement to the extent Union Labor is not available in the market to perform
such specific item or instance of maintenance, repair or replacement, and/or
(iii) maintenance, repairs and replacements that may be and are self-performed
by the existing staff of Tenant without the retention, engagement or hiring of
any third party or additional employee. Tenant shall (a) include the Maintenance
Labor Covenant in each of its service contracts, (b) provide such evidence as
Landlord may reasonably require, from time to time during the Lease Term, that
the Maintenance Labor Covenant is being fully and faithfully observed and Tenant
shall include the obligation to provide such evidence in each service contract
entered into by Tenant for such services, and (c) incorporate the foregoing
requirements in any sublease, license, or occupancy agreement relating to all or
any part of the Premises (without implying Landlord’s consent to same).
     In addition to any other conditions contained in the Lease with respect to
Tenant making any alterations or improvements, before making any alterations or
improvements to the interior or exterior of the Premises, Tenant shall
(a) deliver to Landlord evidence satisfactory to Landlord that Tenant shall
cause such construction or alteration work (collectively, the “Construction
Activities”) to be performed by contractors who employ craft workers who are
members of unions that are affiliated with The Building and Construction Trades
Department, AFL-CIO (“Union Labor”), and such work shall conform to traditional
craft jurisdictions as established in the area (the “Construction Labor
Covenant”), (b) include the Construction Labor Covenant in each of its contracts
for the Construction Activities, (c) provide such evidence as Landlord may
reasonably require, from time to time during the course of the Construction
Activities, that the Construction Labor Covenant is being fully and faithfully
observed and Tenant shall include the obligation to provide such evidence in
each contract entered into by Tenant for the Construction Activities, and
(d) incorporate the foregoing requirements in any sublease, license, or
occupancy agreement relating to all or any part of the Premises (without
implying Landlord’s consent to same). Tenant shall require that all contractors
and subcontractors, of whatever tier, performing Construction Activities agree
to submit all construction jurisdictional disputes (i.e., disputes about which
union is the appropriate union to perform a given contract) to final and binding
arbitration to the procedures of the jointly administered “Plan for the
Settlement of Jurisdictional Disputes in the Construction Industry,” a dispute
resolution plan established and administered by The Building and Construction
Trades Department, AFL-CIO, and various construction industry employer
associations. If a resolution to a construction-related jurisdictional dispute
cannot be obtained through The Building and Construction Trades Department,
AFL-CIO, contractors and subcontractors, of whatever tier, shall agree to submit
all such disputes to final and binding arbitration procedures to be administered
by the American Arbitration Association (“AAA”) and in conformity with AAA’s
Commercial Arbitration Rules, Expedited Procedures, with an arbitrator who is an
experienced labor arbitrator and is a member of the National Academy of
Arbitration.
     7. Environmental Disclosures/ Tenant Acknowledgements. The following is
hereby added to Section 29.8 of the Original Lease:
“29.8.1 Environmental Disclosures. Landlord hereby discloses to Tenant and
Tenant hereby acknowledges that it understands and accepts that the Park was
constructed on property that was part of the regional South Bay Asbestos Area
Superfund Site under the careful regulatory oversight of the United States
Environmental Protection Agency (“US EPA”) and the California Department of
Toxic Substances Control (“DTSC”). The Park was under those agencies’ oversight
because it contained fill materials that included construction debris including
transite pipe, a material that typically contains asbestos, in addition to
materials that had been removed from a nearby landfill in the 1960’s during
relocation of the Guadalupe River channel. In addition to the steps taken to
remove these materials prior to construction of the buildings that are now a
part of the Park, any materials that might not

-2-



--------------------------------------------------------------------------------



 



have been removed were isolated in place by installation of a soil cap and a
sealed 60-mil thick polyethylene liner under the buildings. A venting system was
also installed to collect any methane that might be generated by the
decomposition of any organic landfill material remaining in the soil.
29.8.2 Tenant Acknowledgements. Tenant acknowledges that there are certain
commitments to the US EPA and DTSC to ensure that the measures taken to protect
human health and the environment remain effective. One of those commitments is
to ensure that tenants are provided notice that asbestos, which is a hazardous
substance, may be located on or beneath the property. To ensure that there is no
exposure to the asbestos, there is also a soil management plan in effect to
maintain the cap integrity. Although the majority of the tasks under that soil
management plan are performed by Landlord, Tenant acknowledges and understands
that Tenant is specifically prohibited from performing any actions that disturb
the soil or asphalt at the Park. Tenant shall obtain Landlord’s prior written
consent prior to performing any activities that might disturb the soil or
asphalt, or could pierce the polyethylene liner under the buildings at the Park
or interfere with the sub-surface venting system at the Park.”
     8. Broker. Tenant hereby represents to Landlord that Tenant has dealt with
no broker other than Cornish & Carey Commercial (“Broker”) in connection with
this Amendment. Tenant agrees to indemnify and hold Landlord, its trustees,
members, principals, beneficiaries, partners, officers, directors, employees,
mortgagee(s) and agents, and the respective principals and members of any such
agents harmless from all claims of any brokers claiming to have represented
Tenant in connection with this Amendment (other than Broker).
     9. No Other Modifications. Except as modified in this Agreement, all other
terms and conditions of the Lease shall remain unchanged and in full force and
effect. To the extent of a conflict between the terms of the Lease and the terms
of this Amendment, the terms of this Amendment shall prevail. A breach by Tenant
of any of the terms of this Amendment shall constitute a material breach by
Tenant of the Lease as to which Landlord shall have all rights and remedies.
This Amendment may be executed in multiple counterparts, each of which shall be
deemed to be an original, but all of which, together, shall constitute one and
the same instrument.
     IN WITNESS WHEREOF, the parties hereto have executed this Amendment.

                              TENANT:           LANDLORD:        
 
                            FOUNDRY NETWORKS, INC.,       BIXBY TECHNOLOGY
CENTER, LLC, a Delaware corporation       a California limited liability company
 
                            By:               By: BixbyBIT Investments, LLC,    
                          Name:             a Delaware limited liability company
    Title:             its sole member
 
                           
 
                            By:                 By: BLC Ventures I, LLC,        
                      Name:               a Delaware limited liability company,
    Title:               its Managing Member
 
                           
 
                  By:   Bixby Land Company,
a California corporation,
its Managing Member

            By:           Name:           Title:               By:          
Name:           Title:      

-3-